Opinion to issue July 28, 2005









 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00364-CR
____________

TED WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No. 862730



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Ted Williams, and signed a final judgment in this case on January 13, 2005.
Accordingly, the deadline for filing notice of appeal was Monday, February 14, 2005,
as the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a),
26.2(a)(1).
                Appellant filed an untimely motion for new trial on March 28, 2005.  A
motion for new trial that is filed more than 30 days after sentencing does not extend
the time for filing the notice of appeal.  Mendez v. State, 914 S.W.2d 579, 580 (Tex.
Crim. App. 1996).  
               Appellant also filed a notice of appeal on March 28, 2005, 42 days after the
deadline.   Notice of appeal was deposited in the mail on March 25, 2005, according
to the postmark on the copy of the envelope included in the clerk’s record.  Because
the notice of appeal was mailed after the filing deadline, it did not comply with Rule
9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See Tex. R. App.
P. 9.2(b).
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
 
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).